Case 1:18-cv-01395-CFC-CJB Document 144 Filed 04/20/20 Page 1 of 2 PageID #: 3226



                              300 Delaware Avenue • Suite 200 • Wilmington, Delaware 19801
                                Tel: (302) 472 7300 • Fax: (302) 472.7320 • WWW.HEGH.LAW
                                                                                             Tel: (302) 472-7311
                                                                                             dgattuso@hegh.law




                                                  April 13, 2020

VIA CM-ECF
The Honorable Christopher J. Burke
United States District Court                                                       Public Version Filed April 20, 2020
For the District of Delaware
844 North King Street
Wilmington, DE 19801

        Re:     BioDelivery Sciences International, Inc., et al. v. Alvogen Pb Research & Development
                LLC, et al., C.A. No. 18-1395 (CFC)(CJB)
                BioDelivery Sciences International, Inc., et al. v. Chemo Research S.L., et al.,
                C.A. No. 19-444 (CFC)(CJB)

Dear Judge Burke:

        The parties in the above-referenced actions write concerning proposed modifications to the case
schedules in light of the COVID-19 situation. In the Alvogen action (C.A. No. 18-1395), trial is currently
scheduled to begin on September 21, 2020. (D.I. 19). In the Chemo action (C.A. No. 19-444), trial as to
invalidity issues is scheduled to begin on September 21, 2020 in coordination with Alvogen’s trial. (D.I.
39). BDSI and Chemo also have an infringement trial currently scheduled to begin on February 1, 2021.
(D.I. 39.)

Plaintiffs’ Position:

       BDSI and Chemo agree the case schedule and trial dates should be extended due to the current
COVID-19 pandemic crisis. Chemo has suggested a six-month extension for the validity trial, which
would make the validity trial no earlier than March 2021. Chemo has also suggested a three-month
extension to the February 1, 2021, infringement trial, which would make that trial no earlier than May
2021. BDSI does not oppose Chemo’s requests.

        BDSI opposes Alvogen’s proposal set forth below. A two-month extension would only extend
the deadline to conduct any outstanding fact discovery through May 27, 2020, a time during which
counsel and the relevant witnesses will very likely still be under shelter-in-place orders, many of which
extend until at least mid-May, including for employees of BDSI that Alvogen still wishes to depose.
BDSI is concerned that if the schedule is only extended for two months it will be unreasonably asked to
risk the health and welfare of its current and former employees and their families by putting them up for
depositions before the crisis has abated. Under these circumstances, Alvogen’s unwillingness to agree to
a six-month extension is unreasonable.

Defendant Alvogen’s Position:

      Alvogen does not believe an extension of the September 21, 2020 trial date is necessary. (D.I. 19).
Accordingly, Alvogen is prepared to complete the remaining fact and expert discovery, including by
Case 1:18-cv-01395-CFC-CJB Document 144 Filed 04/20/20 Page 2 of 2 PageID #: 3227
